J-S13035-19

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ANNA MARIE NICOLE LYDIC,                 :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                        Appellee         :
                                         :
             v.                          :
                                         :
JOHN CASEY BERTOLINO,                    :
                                         :
                         Appellant       :     No. 1327 WDA 2018

              Appeal from the Order Entered August 15, 2018
              in the Court of Common Pleas of Indiana County
                   Civil Division at No(s): 11040 CD 2018

BEFORE: BENDER, P.J.E., OTT, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                        FILED MAY 21, 2019

      Appellant, John Casey Bertolino, appeals from the order granting a final

Protection from Abuse (PFA) order pursuant to the PFA Act, 23 Pa.C.S.

§§ 6101-6122, in response to the petition filed by Anna Marie Nicole Lydic.

We affirm.

      On June 25, 2018, Lydic filed pro se a PFA petition against Bertolino. In

the petition, Lydic averred the following.    Lydic and Bertolino were in a

relationship until it ended in April 2017. PFA Petition, 6/25/2018, at 2. At

that time, she requested that Bertolino stop contacting her, but he did not

abide by her request, despite her not responding to any of his texts or emails.

Id. Shortly before she filed the petition, on June 14, 2018, she received a




* Retired Senior Judge assigned to the Superior Court.
J-S13035-19

text message from Bertolino’s phone number stating, “If you weren’t running

around on me half the time you were with me sh*t would be peaceful.” Id.

(verbatim). Three days later, one entire side of Lydic’s Jeep was scratched

with a key. Id.

      Lydic further averred that after she had blocked Bertolino’s number, she

started receiving text messages from a “fake number app,” (i.e., mechanism

to send a text message that appears to come from a different phone number

so that the message does not reveal the identity of the sender to the

recipient). Id. On June 20, 2018, three days after her Jeep was scratched

with a key, she received a text message from the app stating, “Listen SL*T I

don’t want bothered by you! Shut your lips! The ones attached to your pitted

face and the ones you spread often as you can between your legs!            Keep

running your mouth I’ll permanently shut it for you. It’s your only warning!”

Id. (verbatim).

      Regarding past incidents, Lydic averred that in February and May 2018,

Bertolino had thrown sharp objects in her driveway, and during the 2017

hunting season, caltrops (i.e., sharp weapons) were thrown on her hunting

property, resulting in three flat tires. Id. Finally, Lydic alleged that Bertolino

“ran [her] off the road on Route 22 past Ebensburg, continued to message

[her] and talk to [her] after being told to stop contacting [her], withheld [her]

personal belongings, posted inappropriate pictures and words about [her] on

the internet, threatened [her] verbally, emotionally, and physically, continued


                                      -2-
J-S13035-19

to email her utilizing all means of email including [her] government [email

address,] and threatened to show up at [her] work place and house

unwelcome.” Id.

        Based upon Lydic’s allegations, the trial court entered a temporary PFA

order on behalf of Lydic against Bertolino. After several continuances, a final

PFA hearing was held on August 15, 2018. Both parties appeared and were

represented by counsel. Following the hearing, the trial court issued a final

PFA order with a duration of nine months.

        Bertolino timely filed a notice of appeal. Both Bertolino and the trial

court complied with Pa.R.A.P. 1925.1

        On appeal, Bertolino sets forth one issue for our review.

        Whether the evidence adduced during the PFA hearing was
        insufficient to warrant the entry of the final [PFA order] in this
        case because the evidence did not establish, by a preponderance
        of the evidence, that [Bertolino] engaged in conduct that placed
        [Lydic] in reasonable fear of imminent serious bodily injury nor
        did it establish that [] Bertolino engaged in a course of repeated
        conduct toward [Lydic,] which placed her in reasonable fear of
        bodily injury.

Bertolino’s Brief at 4.

        “Our standard of review for PFA orders is well settled. ‘In the context of

a PFA order, we review the trial court’s legal conclusions for an error of law or

abuse of discretion.’” Boykai v. Young, 83 A.3d 1043, 1045 (Pa. Super.




1   Lydic did not file a brief on appeal.
                                            -3-
J-S13035-19

2014) (quoting Stamus v. Dutcavich, 938 A.2d 1098, 1100 (Pa. Super.

2007)).

      “The purpose of the PFA Act is to protect victims of domestic violence

from those who perpetrate such abuse, with the primary goal of advance

prevention of physical and sexual abuse.” Buchhalter v. Buchhalter, 959

A.2d 1260, 1262 (Pa. Super. 2008). “In the context of a PFA case, the court’s

objective is to determine whether the victim is in reasonable fear of imminent

serious bodily injury….” Raker v. Raker, 847 A.2d 720, 725 (Pa. Super.

2004). “The intent of the alleged abuser is of no moment.” Buchhalter, 959

A.2d at 1263.

      “The PFA Act does not seek to determine criminal culpability.          A

petitioner is not required to establish abuse occurred beyond a reasonable

doubt, but only to establish it by a preponderance of the evidence.” K.B. v.

Tinsley, __ A.3d __, 2019 WL 1593892, at 3 (Pa. Super. 2019) (citation and

brackets omitted). A “preponderance of the evidence standard is defined as

the greater weight of the evidence, i.e., [enough] to tip a scale slightly.”

Raker, 847 A.2d at 724.

      When a claim is presented on appeal that the evidence was not
      sufficient to support an order of protection from abuse, we review
      the evidence in the light most favorable to the petitioner and
      granting her the benefit of all reasonable inferences, determine
      whether the evidence was sufficient to sustain the trial court’s
      conclusion by a preponderance of the evidence. This Court defers
      to the credibility determinations of the trial court as to witnesses
      who appeared before it.

K.B., supra, at 3.

                                     -4-
J-S13035-19

      In relevant part, the PFA Act defines abuse as the “occurrence of

one or more of the following acts between … sexual or intimate

partners…:”

      (2) Placing another in reasonable fear of imminent serious bodily
      injury.

                                      ***

      (5) Knowingly engaging in a course of conduct or repeatedly
      committing acts toward another person, including following the
      person, without proper authority, under circumstances which
      place the person in reasonable fear of bodily injury. …

23 Pa.C.S. § 6102(a)(2), (5).

      During the hearing, Lydic described an incident on Route 22 “last fall or

last winter” when Bertolino “was driving his Dodge Dually with his flatbed” and

“a piece of equipment on the back” and she was driving her Jeep. Id. at 6.

When she would attempt to pass Bertolino’s Dually, Bertolino “would come

over into [her] lane,” causing her to be afraid to pass him or continue forward.

Id.   This continued from Ebensburg to the Bedford exit on Route 22, and

caused Lydic to be afraid that Bertolino was attempting to cause her serious

bodily injury. Id.

      Regarding communications from Bertolino, Lydic emphasized that

Bertolino continued to contact her, even though she does not respond to him

and they had been separated for a year and one-half. Id. She testified that

she believed “the means and measures” to which Bertolino went in order to

contact her and the things he said were “extreme.” N.T., 8/15/2018, at 5.


                                     -5-
J-S13035-19

According to Lydic, every time Bertolino sent her an email, he sent it to her

Hotmail, Gmail, and state employee email accounts. Id. at 5, 9.

      More significantly, she testified that on June 14, 2018, Bertolino’s car

passed her on the street, and then she received a text from his cell phone

number stating,2 “if you weren’t running around on me half the time you were

with me, shit would be peaceful.” Id. at 7, 17. Because her Jeep was “keyed”

only days later, she believed that Bertolino was the one who keyed her car on

June 17, 2018, and that he intended the June 14, 2018 text to be threatening

to her.3 Id. at 7.

      According to Lydic, Bertolino has threatened to show up at her

apartment and the state correctional institution where she works, which has

caused her to be cautious when leaving work, to avoid her house and go to a

local restaurant where her roommate works instead, and to call her parents

to ensure someone was on the telephone with her while she travelled home.


2 During his testimony, Bertolino admitted to sending this text. Id. at 20. He
claimed he had reason to believe that Lydic had cheated on him during their
relationship. Id. at 21.

3  Lydic testified she also was concerned because someone had been throwing
nails and caltrops, which she identified as miner jacks that had been welded
together, both on her driveway and on the property where she hunts. Id. at
7-8. She suspected it was Bertolino because he knows she hunts there, but
she conceded on cross-examination that although she and her family have
filed police reports regarding the sharp objects, she does not know for sure
who the perpetrator is. Id. at 15. She also began to testify to a series of text
messages she received from a “fake number app,” which she suspected
Bertolino sent because he told her before that he uses such an app, but
Bertolino objected on the basis that Lydic could not authenticate the texts
from this app, and the trial court sustained the objection. Id. at 8-9.
                                     -6-
J-S13035-19

Id. at 9-10. Lydic testified that her concern is that if Bertolino still continues

to contact her after all of this time when she is not even responding, he must

have “something against [her],” and a PFA order would make her feel safer.

Id. at 10.

      To support its decision to grant the PFA petition, the trial court

emphasized its role in determining the credibility of the witnesses. Trial Court

Opinion, 10/5/2018, at 4. It found “the incident involving the vehicles and

the repeated emails and text messages” to be significant. Id. The trial court

determined that Lydic had a reasonable fear of imminent serious bodily injury

when Bertolino used his vehicle to block her right of way on Route 22. Id. at

5. It also found that Bertolino had engaged in a course of conduct that caused

Lydic to have a reasonable fear of bodily injury that required her to change

her daily habits to provide her a feeling of security. Id. Accordingly, it found

Lydic to be the victim of abuse as it is defined in the PFA Act.

      Bertolino argues that even under a preponderance of the evidence

standard, Lydic did not prove that he engaged in conduct that placed her in

reasonable fear of imminent serious bodily injury, and she did not prove that

he knowingly engaged in a course of conduct or repeated acts towards her

under circumstances placing her in reasonable fear of bodily injury.

Bertolino’s Brief at 22-23. In his view, they had a bad breakup and Lydic was

merely annoyed by his unwanted communication, which is not a basis to grant




                                      -7-
J-S13035-19

a PFA petition. Id. at 23 (citing D.H. v. B.O., 734 A.2d 409, 411-12 (Pa.

Super. 1999)).

      He emphasizes that despite Lydic’s allegation that she received multiple

emails and text messages from him, Lydic only presented or specifically

described two during the hearing, and neither was threatening. Id. at 21.

Bertolino contends, for example, that the lone text message that could be

attributed to him merely related to his “disdain concerning [Lydic’s] infidelity

and his complaint that things [were not] peaceful between them” and did not

convey any threats. Id.

      In a similar vein, Bertolino claims the texts from the fake number app

Lydic complained about could not be attributed to him.         Specifically, he

contends that despite sustaining his objection that it would be speculative to

attribute those text messages to him, the trial court now relies upon such

evidence in its Rule 1925(a) opinion. Id. Bertolino also posits that Lydic was

unable to prove that he was the one who “keyed” her Jeep, threw nails on her

driveway, and placed caltrops on the hunting property, yet such evidence was

used against him. Id. at 19.

      Further, Bertolino disputes the trial court’s characterization of the

incident on Route 22; Bertolino claims the record does not support the trial

court’s finding that he tried to run Lydic off the road. Id. at 20. According to

Bertolino, Lydic’s testimony was incredible and should not have been credited




                                     -8-
J-S13035-19

by the trial court. Id. He also argues that the incident was too remote in

time to have placed Lydic in imminent fear of serious bodily harm. Id.

       Regarding the Route 22 incident, Bertolino’s argument that Lydic’s

testimony was not credible goes nowhere. As an appellate court, “we defer

to the trial court’s credibility determinations, and we are not entitled to re-

weigh the evidence.” K.B., supra, at 3. Thus, the trial court was within its

discretion to credit Lydic’s testimony over Bertolino’s.        Lydic’s testimony

established that she had a reasonable fear of imminent serious bodily injury

by Bertolino’s repeated intrusions into her lane with his large vehicle and

trailer.

       Furthermore, even assuming arguendo that the Route 22 incident was

too remote in time to constitute an “imminent” fear of serious bodily harm to

warrant the entry of a current PFA order pursuant to subsection 6102(a)(2)

many months later, it is not the only incident in the record.4 This Court has

stated that “[p]ast abusive conduct on the [defendant’s] part [is] a crucial

inquiry necessary for entry of a proper order.” Custer v. Cochran, 933 A.2d

1050, 1059 n.11 (Pa. Super. 2007) (en banc) (citing Raker, 847 A.2d at 726).

Because the goal of the PFA Act is to prevent physical and sexual abuse, a

victim does not have to wait for physical or sexual abuse to occur for the PFA

Act to apply, and past acts are relevant to determine the reasonableness of


4 Because this was not the only incident, we need not determine whether this
incident in late 2017 in of itself would be sufficient to grant a PFA petition filed
in May 2018.
                                       -9-
J-S13035-19

the petitioner’s current fear. K.B., supra, at 3; Miller ex rel. Walker v.

Walker, 665 A.2d 1252, 1259 (Pa. Super. 1995) (holding that “in light of the

protective purposes of the [PFA Act], it was within the trial court’s discretion

to hear any relevant evidence that would assist it in its obligation to assess

the appellee’s entitlement to and need for a [PFA] order,” including evidence

of abuse occurring six years prior).

      We do not find the case cited by Bertolino, D.H., to be akin to the instant

case. In D.H., there were no threats of physical harm to the petitioner, only

threats to expose potentially damaging financial information about the

petitioner’s employer, and repeated messages relaying “no more than [the]

appellant’s threat over unrequited love.” D.H., 734 A.2d at 411-12. Here,

the June 14, 2018 text message Bertolino admitted to sending about the lack

of peacefulness because of Lydic’s alleged infidelity, and the multiple attempts

to contact Lydic in multiple ways, reasonably seemed less innocuous to Lydic

when colored by the earlier Route 22 incident. 5 See Mescanti v. Mescanti,

956 A.2d 1017, 1023-24 (Pa. Super. 2008) (“Considered as a whole, [the

wife’s] testimony of [the husband’s] indirect threats … when coupled with her

testimony that on prior occasions he would cock his guns within her earshot,


5 The trial court was not specific as to which emails and texts it considered.
Even if the trial court improperly considered testimony to which it had
sustained an objection, there is sufficient evidence in the record without
considering that testimony, and we may affirm on any basis.                  See
Commonwealth v. Cramer, 195 A.3d 594, 607 n.5 (Pa. Super. 2018) (“We
are not limited by the trial court’s rationale and may affirm its decision on any
basis.”).
                                       - 10 -
J-S13035-19

established ‘abuse’ under [sub]section 6102(a)(5) by a preponderance of the

evidence.”).

      The proximity of the keying of her Jeep to the June 14, 2018 text

Bertolino admittedly sent to Lydic points circumstantially to Bertolino as the

culprit, which then calls into question whether Bertolino also threw the nails

and caltrops onto Lydic’s property. But even if Bertolino did not do these

things, it was not unreasonable for Lydic to have viewed Bertolino’s text

stating that things cannot be “peaceful” because she had cheated on him as a

threat.   His subjective intent in sending the text is of no moment.           See

Buchhalter, 959 A.2d at 1263. Additionally, Lydic testified that Bertolino had

warned her that he may show up at her home and workplace, causing her to

change her habits. Considered as a whole, see Mescanti, 956 A.2d at 1023-

24, and when viewed in the light most favorable to Lydic, see K.B., supra at

3, Lydic’s testimony about these incidents and communications establish by a

preponderance of the evidence that Bertolino engaged in a course of conduct

and/or committed repeated acts sufficient to establish abuse pursuant to

subsection 6102(a)(5). Accordingly, we discern no error of law or abuse of

discretion in the trial court’s entry of the PFA order in favor of Lydic and against

Bertolino, and we affirm the trial court’s order.

      Order affirmed.




                                      - 11 -
J-S13035-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/21/2019




                          - 12 -